Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screen assembly for a vibratory screening machine, comprising: a frame having a screen assembly mating surface; and a screening surface supported by the frame, wherein the screen assembly mating surface is configured to interface with a guide assembly mating surface on a guide assembly of the vibratory screening machine such that the screen assembly is guided into a fixed position on the vibratory screening machine.

Claim 8 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screen assembly for a vibratory screening machine, comprising: a frame including a first side member and a second side member opposite the first side member; and a screening surface attached to the frame between the first side member and the second side member, wherein the frame and the screening surface are configured to flex and to thereby form a predetermined concave shape when the frame is placed in the vibratory screening machine and is subjected to a compression force that acts against the first side member and drives the second side member against a surface of the vibratory screening machine.

Claim 14 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screen assembly for a vibratory screening machine, comprising: a frame including a screen assembly mating surface and a plurality of flanges; and a screen supported by the frame, wherein the screen assembly is configured to form a predetermined concave shape when placed in the vibratory screening machine and subjected to a compression force by a compression assembly of the vibratory screening machine against at least one flange of the screen assembly, and wherein the screen assembly mating surface is configured to interface with a guide assembly mating surface on a guide assembly of the vibratory screening machine such that the screen assembly is guided into a fixed position on the vibratory screening machine.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653